DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 15, 17, 20, and 24 recites “[a] support means…allowing a movement of the pressing element along an axis perpendicular to an application surface of the applicator member and/or a rocking movement of the pressing element in the housing”, and according to applicant’s disclosure should be interpreted to include “a relief protruding from the bottom of the housing and/or of the pressing element, a spring, multiple springs, a rib, a groove (Page 3, 14-31) and all equivalents and combinations thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20: “detection member for recording the number of applications of product and/or the time for which the hair is pressed against the applicator” which according to applicant’s disclosure should be interpreted to include “a switch, a reed switch, an optical, inductive, or capacitive sensor” (Page 7, line 21-28) and all equivalents and combinations thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-15, 17, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi (WO 2009078046).
Claim 1, 15, 17, 24 and 26: Morgandi discloses a device for treating hair (see abstract & Fig 2), comprising a first arm (12) and a second arm (14) that are hinged (6) together to allow the arms to move relative to each other between a moved-together configuration (see Fig 8 & 11) for treating the hair and a spaced apart configuration (see Fig 2) for inserting the hair between the arms. The first arm carries an applicator (20) for applying a cosmetic product to the hair (Page 15, 18-30) in the moved-together configuration (Page 3, 25-31). The second arm has at least one housing (top portion of Fig 8); a pressing element in the form of a second applicator (20) (Page 12, 19-30 & Page 22, 11-28) is disposed (Page 17, 25-30) in the housing, the pressing element configured to press the hair against the opposing applicator member (20) in the moved-together configuration thereby constituting a pressing element (see Figs 8 & 11). The pressing element can comprise a support means in the form of a spring (Page 12, 30-Page 13, 6) which would allow the pressing element to carry out a rocking movement in the housing. This also requires the spring be fastened to the pressing element. Morgandi discloses that the pressing element is removable via a sliding movement (Page 15, 30-Page 16, 5) similar to a drawer from the arm to which it is attached and teaches that at least one arm can comprise a removable comb (Page 16, 7-11) mounted on a side of the pressing element and housed in a seat (51; Page 20, 15-24). The comb is attached directly to the arm and so is the pressing element with the comb attached directly next to the pressing element (see Fig 11). The housing comprises a bottom surface opposite to the bearing surface of the pressing element that contacts the hair and the bases of the comb teeth are closer to the bearing surface than the bottom of the housing (see Fig 11). Morgandi discloses the invention essentially as claimed except for attaching the comb directly to the removable pressing element. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Morgandi by providing the comb removably attached to the removable housing carrying the pressing element rather than on the arm separately, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). In the instant case, the comb being removably attached to the pressing element would result in the pressing element carrying the disclosed cavity for housing the comb so it would still have a front opening along an axis parallel to the longitudinal axis of the pressing element and the comb being removably mounted on the pressing element by being slid into the cavity through the front opening because that arrangement is already taught by Morgandi for attaching the comb to the arm adjacent the pressing element. This modification would also result in a user being able to use different types of combs or brushes for different applicators and pressing elements. 	
Claim 2: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element is one piece when assembled since the entire device is one piece when assembled.
Claim 3: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element having a bearing surface that is complementary to an application surface of the applicator member (see Figs 3, 8, & 11).
Claim 4: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element can take the form of a second applicator pad (20) and these pads are disclosed to be removable (Page 15, 25-Page 16, 8). 
Claim 5: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element can take the form of a second applicator pad (20) which can have a flat bearing surface complementary to the flat application surface of the applicator (20, see Figs 3 & 8). 
Claim 6: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the pressing element can take the form of an applicator pad (20, see Fig 8) which include a series of reliefs (see protrusions around exterior of 20 in Fig 11) that cooperate with a groove on a wall of the housing of the device (see Fig 11; Page 15, 25-31).
Claims 7-8: Modified Morgandi discloses the device of claim 1 and further discloses the pressing element can be spring loaded (Page 12, 30-Page 13, 6) such that it can move along an axis perpendicular to a top application surface of the applicator and while the device is being used the hair is held between the arms such that it is “aligned” since the hair is all vertically oriented in use. 
Claim 9: Modified Morgandi discloses the device of claim 1 and Morgandi further discloses the applicator member to be saturated with the cosmetic product (Page 13, 5-10).
	Claim 12: Modified Morgandi discloses the device of claim 1 and the proposed modification results in the comb extending in the direction of the first/opposing arm since they project vertically upward from a flat top surface of the pressing element.
Claim 13: Morgandi discloses the device of claim 1 and Morgandi further discloses two combs situated upstream and downstream of the pressing element therefore of the applicator member (see Fig 8) so that combing can take place before and after applying the cosmetic product (see Fig 8) because the upper applicator would apply cosmetic while the two combs of the pressing member comb the hair at the beginning and the end of the treatment being applied thereby meeting the claim limitations. Alternatively, modified Morgandi discloses all the limitations of the claims, except for relocating the comb so that it is only located on one side of the pressing element, which would result in it being downstream from the applicator depending on which way the device is pulled through the hair in use.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the comb of modified Morgandi to be rearranged and located only on one end side of the pressing element, since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 	
Claim 14: Morgandi discloses the device of claim 1 and the proposed modification further discloses the bases of the comb teeth and therefore the bases of the comb teeth to be set back (to the left of 136 in Fig 8) with respect to a bearing surface (136) of the pressing element (see Figs 3 & 8). 
Claim 23: Modified Morgandi discloses the device of claim 8 and Morgandi further discloses the movement of the pressing element being along the axis perpendicular to the application surface of the applicator member by the spring loaded support member (see rejection of claim 15) and while the device is being used, the hair held between the two arms of the device extends parallel to a direction of movement of the device because this is how hair straighteners are known to be used to straighten hair. 
Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi (WO 2009078046) in view of Fereyre (FR 2997271).
Claim 20: Modified Morgandi discloses the invention essentially as claimed except for a detection member in the form of switch or sensor for detecting the number of applications of the product. 
Fereyre, however, discloses providing hair device comprising two arms forming a hair straightener (see Fig 1) that dispenses cosmetic product onto hair with a window and a counter that can sense when a certain number of actuations of the jaws has been complete (Page 11, paragraph 11-13) which requires the presence of some sort of sensor or switch since it indicates that this is “electrically detected” (Page 11, paragraph 11-13). This system is used in order to ensure that product is only dispensed when desired (Page 11, paragraph 11-13). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the dispensing hair device of Morgandi by providing it with the sensor system of Fereyre in order to allow the device to dispense product only when desired. 
Claim 22: Modified Morgandi discloses the invention essentially as claimed except for the pressing element having a travel distance of about 1-5mm. 
Fereyre, however, discloses a hair device comprising two arms forming a hair straightener (see Fig 1) that dispenses cosmetic product onto hair using a porous compressible applicator (Page 9, paragraph 12-15) and a pressing member opposite this applicator where the pressing member travels about 1-5mm to compress the applicator in order to ensure the product is applied during use (Page 9, paragraph 11-16). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Morgandi by providing the pressing element with an amount of travel of between 1-5mm in view of Fereyre in order to allow compression of the applicator during use and appropriate dispensing of the product onto the hair. 
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
All of applicant’s arguments are drawn to the newly presented claim limitations, which have been addressed in the above rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772


/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772